Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a battery operated flying car comprising: an airframe shaped in the form of a car, the airframe having a front, a rear, and a bottom; a plurality of bottom motors coupled to the airframe and configured to provide lift and descent of the car; a plurality of front motors coupled to the airframe and configured to push air into the airframe for the bottom motors; a plurality of rear motors coupled to the airframe and configured to induce a forward and rearward motion on the car; a passenger compartment nestled within the airframe; a battery source configured to operate each of the motors; a front intake air duct located at the front and channeling air into the rear motors; and a second air duct located at the rear and extending to the bottom motors.
Lay (US 5,141,173) in view of Smith (US 4,043,421), Wainfan et al. (US 5,860,620), Long et al. (US 6745977), and Tucknott et al. (US 3276528) teaches a similar flying car as the claimed invention.
However, Lay (US 5,141,173) in view of Smith (US 4,043,421), Wainfan et al. (US 5,860,620),  Long et al. (US 6745977), and Tucknott et al. (US 3276528) lacks a front intake air duct located at the front and channeling air into the rear motors; and a second air duct located at the rear and extending to the bottom motors.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647